DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 08 April 2021. The references have been considered.

Allowable Subject Matter
Claims 2, 4-6, 9-11, 15-17 and 22-30 are allowed.
The following is an examiner’s statement of reasons for allowance: Referring to Claim 9, the prior art of record does not disclose nor suggest it be an obvious modification wherein the calibration signal source comprises: a second local oscillator (LO) signal generation circuit, arranged to generate a 30second LO signal according to a second reference clock, wherein the second 3Appl. No. 16/168,853 Reply to Office action of February 25, 2021 reference clock is generated from a reference oscillator that comprises an electromechanical resonator, and the second LO signal generation circuit comprises: a second active oscillator, wherein the second active oscillator comprises at 5least one active component, and does not include an electromechanical resonator; and a first switch circuit, coupled to the reference oscillator and the second active oscillator, wherein the first switch circuit is arranged to select an output of the reference oscillator as the second reference clock; and 10a transmitter (TX) 
Claims 2-6, 10, 11, 15-17 and 22-29 are dependent on Claim 8 and are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Note: This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338.  The examiner can normally be reached on Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WHITNEY MOORE/Primary Examiner, Art Unit 3646